Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email dated 28 April 2022 by Applicant’s Attorney Ryan Smith. 

The application has been amended as follows: 
Claims:
9. 	A board work machine comprising: 
a head configured to mount a component; 
multiple nozzle holders provided on the head and rotatable around an axis of the head; 
a suction nozzle held onto each of the multiple nozzle holders to pick up a component; 
multiple lifting and lowering sections, each configured to individually lift and lower a nozzle rotation shaft of one of the nozzle holders provided on the head; and 
processing circuitry configured to determine which lifting and lowering section of the multiple lifting and lowering sections is to be used to lower a nozzle holder of the multiple nozzle holders when a component picked up by the suction nozzle is mounted in a predetermined position on a board, 
wherein the processing circuitry executes: 
a first determination process of determining, for each component, whether the nozzle holder is to be lowered by a pre-assigned lifting and lowering section of the multiple lifting and lowering sections based on an operation state of the pre-assigned lifting and lowering section stored in a memory, the first determination process including a determination of whether the nozzle rotation shaft of the nozzle holder is operable by executing a lifting and lowering operation function and comparing and performs a component mounting operation; and
a first lowering process of lowering the nozzle holder by any one of the multiple lifting and lowering sections that differs from the pre-assigned lifting and lowering section and performs the component mounting operation when determining that the nozzle holder is not to be lowered by the pre-assigned lifting and lowering section in the first determination process.

11. 	The board work machine according to claim 9, wherein the processing circuitry executes: 
in the first determination process, determining whether the multiple lifting and lowering sections are in an operation state where the multiple lifting and lowering sections can individually be lowered; 
a notification process, when the first determination process determines that the multiple lifting and lowering sections are in an operation state where the multiple lifting and lowering sections cannot be lowered, to notify that the multiple lifting and lowering sections are in the operation state where the multiple lifting and lowering sections cannot be lowered; and 
a reception process to receive an input of the operation state after the operation state of the multiple lifting and lowering sections is notified.

12. 	The board work machine according to claim 9, wherein the processing circuitry executes: 
in the first determination process, determining whether the multiple lifting and lowering sections are in an operation state where the multiple lifting and lowering sections can individually be lowered, and 
updating the operation state based on the operation state determined by the first determination process.


Reasons for Allowance
Claims 9-17 are allowed. Claims 1-8 are canceled by the applicant. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 9 of the response filed on 17 February 2022 reviewed carefully and the amendments to the claims 9, 11-12 and 14-16 dated on 17 February 2022 along with the examiner’s amendments would overcome the specification and claim objections, and claim rejections based on 35 USC §112. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claim 9 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be proper.

Regarding claim 9, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
a board work machine comprising a head having multiple nozzle holders,  wherein a first determination process of determining whether the nozzle holder is to be lowered by a pre-assigned lifting and lowering section based on an operation state stored in a memory, the first determination process including a determination of whether the nozzle rotation shaft of the nozzle holder is operable by executing a lifting and lowering operation function and comparing a measured movement time of the nozzle rotation shaft against a predetermined movement time stored in the memory and performs a component mounting operation; and a first lowering process of lowering the nozzle holder that differs from the pre-assigned section and performs the component mounting operation when determining that the nozzle holder is not to be lowered by the pre-assigned lifting and lowering section in the first determination process.

Prior art of record Masao (JP 2008227402) teaches a component mounting apparatus and a method in which, a first determination step that judges whether or not to collect the component sucked by the suction nozzle and a second judging step whether or not to collect the component determined by the determination step. Prior art of record Masao fails to teach a determination process of whether the nozzle rotation shaft of the nozzle holder is operable by executing a lifting and lowering operation function and measuring a movement time of the nozzle rotation shaft and comparing against a predetermined movement time stored in the memory. Prior art of record Koji (WO 2013145228) teaches a component mounting machine capable of detecting an adsorption abnormality and mounting abnormality. However, Koji fails to teach measuring a movement time of the nozzle rotation shaft or comparing against a predetermined measurement time of the nozzle rotation shaft. 
Therefore, claim 9 is allowed and claims 10-17 are allowed as they inherit all the limitations of claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/DONGHAI D NGUYEN/Primary Examiner, Art Unit 3729